DETAILED ACTION
In Applicant’s Response filed 12/8/2020, Applicant has amended claims 1 and 20; amended the specification; and submitted replacement drawing sheets. Claims 3-4 and 16-19 have been cancelled. Currently, claims 1-2, 5-15 and 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 was filed after the mailing date of the Final Rejection on 8/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Objections
Claims 1, 11, 20 and 21 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 14: “at least one shaft member” should be “the at least one shaft member”.
In claim 11, line 1: “at least one shaft member” should be “the at least one shaft member”.
In claim 20, line 14: “at least one shaft member” should be “the at least one shaft member”.
In claim 20, line 15: “at least one shaft member” should be “the at least one shaft member”.
In claim 20, lines 18-19: “the first teeth” should be “the first plurality of teeth”.
In claim 20, line 20: “the first and second teeth” should be “the first plurality of teeth and the second plurality of teeth”.
In claim 21 line 3: “within the translating member translates” should be “within which the translating member translates”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-15 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is no support for the following limitations that have been added by amendment in the response filed 12/8/2020 to the claims:
In claims 1 and 20, there is no support for reciting that each of the first and second rotational axes are “different” from one another. There is no disclosure in the specification of features which make the axes “different” from each other. Also, the drawings do not support such a limitation because they show that the axes are parallel to one another, extending in the same direction and thus it is unclear what makes the axes “different” from one another except for the fact that they are separate/independent axes that are spaced apart from one another (which is already recited in the claim). 
Claims 2, 5-15 and 21-23 depend directly or indirectly from rejected claim 1 and therefore contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 13-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horstman (US 3374499) in view of Chiang (US 2015/0267450).
With respect to claim 1, Horstman discloses a hinge assembly (col 1 lines 9-11) comprising:

at least one shaft member rotatably attached to the first connection member (barrel 5 which is attached to leaf 1 by a pin 6 as shown in fig 2 and which is capable of rotation around the adjoining pivot pin 6 as described in col 2 lines 28-29); and
a translating member (channel 8) attached to the at least one shaft member (attached by interconnection between the teeth 9 on channel 8 and the teeth 10 on the barrel as shown in fig 2) and operatively connected to or meshing with the second connection member (teeth 9 on channel 8 mesh with the teeth 10 on the barrel 5 that is connected to leaf 2 as shown in fig 2), the translating member (8) located coaxial to the at least one shaft member (channel 8 extends around the barrel 5 attached to leaf 1 and thus is interpreted as being coaxial with the barrel) and translates along a length of the at least one shaft member along the first rotational axis (as shown in fig 4) such that the translating member is restrained from rotation (as illustrated by comparing figures 2 and 3, when the leaves 1 and 2 are moved via rotation of the barrels 5 about the respective pins 6, the barrels 5 rotate but the channel 8 does not rotate),
wherein rotation of the at least one shaft member drives translation of the translating member along a length of the at least one shaft member and translation of the translating member along at least one shaft member drives rotation of the second connection member relative to the first connection member (col 2 lines 28-35);

wherein the first and second rotational axes are oriented parallel relative to one another and spaced apart from one another with each of the first and second rotational axes being different from one another (as shown in fig 2, the two pins 6 and respective barrels 5 are arranged such that they are parallel to one another but spaced apart by bar 7 that is located between the elements; the axes are interpreted as being “different” from one another because they are independent and are provided at different locations as shown in fig 2).
Horstman does not, however, disclose that the first plurality of teeth and the second plurality of teeth comprise helical teeth.
Chiang teaches a hinge structure comprising a translating member (driven helical gear 42) and first and second connection members (first and second helical gears 22 and 32) wherein the translating member defines a first plurality of teeth and the second connection member defines a second plurality of teeth arranged to mesh with the first plurality of teeth (the first and second helical gears 22 and 32 mesh with the driven helical gear 42 wherein each of the gears has a plurality of helical teeth formed thereon - para [0024]) wherein the first plurality of teeth and the second plurality of teeth comprise helical teeth (the first helical gear 22, second helical gear 32 and driven helical gear 42 are crossed helical gears - each has a helical teeth profile formed in a curved surface) wherein as the gap between the teeth is smaller, the crossed helical gears can contact with each other more closely and as a result, the contact 
Horstman in view of Chiang does not, however, explicitly disclose that the hinge assembly is for use in an orthopedic or prosthetic system. However, the intended use of the hinge “in an orthopedic or prosthetic system” does not impose any structural limitations on the claims distinguishable over the hinges of Horstman and Chiang which are capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the hinge systems disclosed in Horstman and Chiang both include connection members which would be capable of attachment to upper/lower parts of an orthosis or prosthetic device if such a use was desired (i.e. elements 1 and 2 in fig 2 of Horstman and elements 5 and 6 in figure 4A of Chiang). Use of the prior art hinges on such devices would not result in structural changes to the hinges. Thus, the hinge system of Horstman in view of Chiang is interpreted as being capable of use in an orthopedic or prosthetic system as claimed.
claim 2, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the hinge assembly is self-locking such that an angle defined between the first and second connection members is only adjustable via an input force applied to the at least one shaft member (col 2 lines 27-42; an input force is required to cause movement and corresponding rotation of one of the barrel segments around the corresponding pivot pin which thereafter causes movement of the other barrel segment – thus, the angle between leaves 1 and 2 is interpreted as being adjustable only via an applied input force and in the absence of such a force the leaves 1,2 are expected to remain stationary and locked in position).
 With respect to claim 5, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the first plurality of teeth are oriented in a different direction from the second plurality of teeth (as shown in fig 2, the teeth 9 extend in a horizontal direction while the teeth 10 extend at various angles either above or below horizontal).
With respect to claim 6, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that tooth loads between the first plurality of teeth and the second plurality of teeth drive rotation of the second connection member relative to the first connection member when the translating member translates along the at least one shaft member (col 2 lines 27-42).
With respect to claim 7, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the translating member (8) includes a concave face defining the first plurality of teeth (the channel 8 includes 
With respect to claim 8, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 7) and Horstman also discloses that the second connection member (2) includes an end portion (barrel 5 is at one end of leaf 2 as shown in fig 2) having a convex face defining the second plurality of teeth (the outer surface of the barrel 5 attached at the end of leaf 2 is curved outwardly – i.e. “convex”- and includes outwardly extending projections which define the teeth 10 as shown in fig 2) and arranged to fit the concave face of the translating member (as shown in fig 2, the outwardly extending surfaces that define teeth 10 on the barrel 5 fit within the inwardly curving spaces in channel 8).
With respect to claim 9, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the translating member (8) comprises a block member (interpreted as being a block because the channel 8 forms a closed rectangular-shaped structure when attached to the barrels 5 as shown in fig 3).
With respect to claim 10, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 9) and Horstman also discloses that the block member includes a back wall extending at an angle between generally flat upper and lower surfaces (as identified in the annotated figure 3 below).
ANNOTATED FIGURE 3 OF Horstman (US 3374499)

    PNG
    media_image1.png
    708
    549
    media_image1.png
    Greyscale

With respect to claim 13, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the first and second connection members are pivotally connected via pin members (pins 6; fig 2).
With respect to claim 14, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the translating member (8) is threadedly attached to the at least one shaft member (via interlocking of teeth 9 with teeth 10 as shown in fig 2).
With respect to claim 15, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the nd annotated figure 3, provided below, at least part of the channel 8 is disposed or received within a space that is defined by the leaf 1).
2nd ANNOTATED FIGURE 3 OF Horstman (US 3374499)
 
    PNG
    media_image2.png
    469
    657
    media_image2.png
    Greyscale

With respect to claim 20, Horstman discloses a hinge assembly (col 1 lines 9-11) comprising:
first and second connection members (hinge leaves 1 and 2; figs 1-4) having first and second rotational axes, respectively (each hinge leaf 1,2 has a corresponding rotational axis defined by a pin 6 and barrel 5 because each barrel rotates around the adjoining pivot pin – col 2 lines 28-29; fig 2), the first and second connection members (1, 2) arranged to rotate relative to one another about the second rotational axis (col 2 lines 28-35);

a translating member (channel 8) attached to the at least one shaft member (attached by interconnection between the teeth 9 on channel 8 and the teeth 10 on the barrel as shown in fig 2) and operatively connected to or meshing with the second connection member (teeth 9 on channel 8 mesh with the teeth 10 on the barrel 5 that is connected to leaf 2 as shown in fig 2), 
the translating member (8) comprising a block member (interpreted as being a block because the channel 8 forms a closed rectangular-shaped structure when attached to the barrels 5 as shown in fig 3) disposed in a receiving space defined by the first connection member as shown in fig 3 and identified in the 2nd annotated figure 3, provided below, at least part of the channel 8 is disposed or received within a space that is defined by the leaf 1);
the translating member (8) located coaxial to the at least one shaft member (channel 8 extends around the barrel 5 attached to leaf 1 and thus is interpreted as being coaxial with the barrel) and translates along a length of the at least one shaft member along the first rotational axis (as shown in fig 4) such that the translating member is restrained from rotation (as illustrated by comparing figures 2 and 3, when the leaves 1 and 2 are moved via rotation of the barrels 5 about the respective pins 6, the barrels 5 rotate but the channel 8 does not rotate),
wherein rotation of the at least one shaft member drives translation of the translating member along a length of the at least one shaft member and translation of the 
wherein the translating member (8) defines a first plurality of teeth (teeth 9; fig 2) and the second connection member (2) defines a second plurality of teeth arranged to mesh with the first plurality of teeth (leaf 2 is integrally attached to a barrel 5 which has teeth 10 that mesh with the teeth 9 of channel 8 as shown in fig 2);
wherein the first and second rotational axes are oriented parallel relative to one another and spaced apart from one another with each of the first and second rotational axes being different from one another (as shown in fig 2, the two pins 6 and respective barrels 5 are arranged such that they are parallel to one another but spaced apart by bar 7 that is located between the elements; the axes are interpreted as being “different” from one another because they are independent and are provided at different locations as shown in fig 2).
2nd ANNOTATED FIGURE 3 OF Horstman (US 3374499)
 
    PNG
    media_image2.png
    469
    657
    media_image2.png
    Greyscale


Chiang teaches a hinge structure comprising a translating member (driven helical gear 42) and first and second connection members (first and second helical gears 22 and 32) wherein the translating member defines a first plurality of teeth and the second connection member defines a second plurality of teeth arranged to mesh with the first plurality of teeth (the first and second helical gears 22 and 32 mesh with the driven helical gear 42 wherein each of the gears has a plurality of helical teeth formed thereon - para [0024]) wherein the first plurality of teeth and the second plurality of teeth comprise helical teeth (the first helical gear 22, second helical gear 32 and driven helical gear 42 are crossed helical gears - each has a helical teeth profile formed in a curved surface) wherein as the gap between the teeth is smaller, the crossed helical gears can contact with each other more closely and as a result, the contact among the gear teeth can be effectively amplified to provide steadier transmission (para [0027]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the translating member and second connection member in Horstman so that the translating member defines a first plurality of teeth and the second connection member defines a second plurality of teeth arranged to mesh with the first plurality of teeth wherein the first plurality of teeth and the second plurality of teeth comprise helical teeth as taught by Chiang so that the contact between the elements can be effectively amplified to provide steadier transmission.
Horstman in view of Chiang does not, however, explicitly disclose that the hinge assembly is for use in an orthopedic or prosthetic system. However, the intended use of the 
With respect to claim 21, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the first connection member (1) defines opposed support arm portions axially spaced along the first rotational axis (upper/lower ends of leaf 1 as shown in fig 4), the opposed support arm portions defining a receiving space within which the translating member translates (channel 8 is positioned opposite to bearing block 14  and thus is received within the space between the opposing ends of the leaf 1), a distance between the opposed support arm portions being greater than a width of the translation member (as shown in fig 4, the length of leaf 1 from one end to the other is greater than the width of bearing block 14, which is approximately the same as the width of channel 8 as shown in fig 3), the width of the translating member being defined 
With respect to claim 22, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that the translating member (8) defines flat top and bottom surfaces (flat upper/lower surfaces illustrated in the 3rd annotated fig 3 below), the first connection member (1) including an end portion covering the translating member and having a flat surface cooperating with the flat surface of the translation member (upper end of leaf 1 covers a portion of element 8 and includes a flat region as shown in the 3rd annotated figure 3 below that cooperates with the flat upper surface of element 8).
3rd ANNOTATED FIGURE 3 Of Horstman (US 3374499)

    PNG
    media_image3.png
    469
    783
    media_image3.png
    Greyscale

With respect to claim 23, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) and Horstman also discloses that a width of the translating member being defined as a length of the translating member along the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horstman (US 3374499) in view of Chiang (US 2015/0267450) and further in view of Dunn (US 2015/0223958).
With respect to claim 11, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the at least one shaft member comprises a set screw.
Dunn, however, teaches a hinge device and further teaches that pins used on the hinge can be substituted for two-part screws or “any other suitable connector” (para [0057]). Thus, Dunn teaches use of pins and screws interchangeably as connectors on a hinge device. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the pin 6 that attaches barrel 5 to leaf 1 in the hinge assembly of Horstman in view of Chiang for a screw as taught by Dunn since both are disclosed as being interchangeable connector elements in Dunn.
With respect to claim 12, Horstman in view of Chiang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the first and second connection members are formed of a plastic material.
plastic, or any other material which would provide sufficient strength to resist deformation during use” (para [0034]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the first and second connection members on the hinge assembly of Horstman in view of Chiang from plastic like the hinge arms in Dunn in order to provide sufficient strength to resist deformation during use.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/8/2020 have been fully considered as follows:
	Regarding the drawings, Applicant’s replacement drawing sheets filed 12/8/2020 and the arguments on page 9 of the Response have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the specification, Applicant’s amendments and the arguments on page 10 of the Response have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the claims, objections which have not been addressed have been maintained and new objections have been given as noted above after further consideration and review of the claims.

	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 12-14 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786